Case 1:21-cv-00687-TWP-DML Document 1 Filed 03/22/21 Page 1 of 4 PageID #: 1




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

JASMINE MCGHEE                             )
                                           )
                   Plaintiffs,             )
                                           ) Case No. 1:21-cv-687
       vs.                                 )
                                           )
MICAH ALEXANDER and                        )
ROEHL TRANSPORT, INC.,                     )
                                           )
                   Defendants.             )


                                 NOTICE OF REMOVAL

      Defendants Micah Alexander (“Alexander”), and ROEHL TRANSPORT, INC.,

(“Roehl”) (collectively “Defendants”), by counsel, and pursuant to 28 U.S.C. §1332,

file their Notice of Removal of the captioned matter to the United States District

Court for the Southern District of Indiana, Indianapolis Division, from the Marion

Superior Court 10, Indiana, and state as follows:

      1.     Defendants Micah Alexander (“Alexander”), and ROEHL TRANSPORT, INC.,

(“Roehl”) (“defendants”), are defendants in a personal injury action now pending in

the Marion Superior Court 10 under Cause No. 49D10-2011-CT-041928.

      2.     Plaintiff filed her Complaint in the Marion Superior Court 10 on

November 28, 2020.

      3.     Counsel appeared for defendants, Micah Alexander and ROEHL

TRANSPORT, INC., on February 1, 2021. Defendants submitted their Answer to the

Complaint on February 12, 2021.
Case 1:21-cv-00687-TWP-DML Document 1 Filed 03/22/21 Page 2 of 4 PageID #: 2




      4.    Plaintiff’s Complaint is subject to removal on the grounds of diversity

jurisdiction pursuant to 28 U.S.C. §1332.

      5.    Plaintiff Jasmine McGhee is a citizen of the State of Indiana. Plaintiff

Jasmine McGhee is domiciled at 11912 Kelso Drive, Unit 4 in Zionsville, Indiana,

46077.

      6.    Defendant, ROEHL TRANSPORT, INC., is a Wisconsin corporation with its

principal place of business located at 1916 E. 29th Street, Marshfield, Wisconsin,

54449. As a result, ROEHL TRANSPORT, INC., is a citizen of the State of Wisconsin.

      7.    Defendant, Micah Alexander is a citizen of the State of Illinois.

Alexander is domiciled at 843 McKenzie Station Drive, Lisle, Illinois, 60532.

      8.    Accordingly, the Plaintiff is a citizen of different state than the

Defendants pursuant to 28 U.S.C. §1332.

      10.   While Plaintiff’s Complaint seeks an unspecified amount of damages,

Plaintiff, in her respective Responses to Requests for Admission, received on March

11, 2021, denies that her respective damages for which Plaintiff will seek

compensation does not exceed $75,000, and Plaintiff denies that she will not

personally seek damages in excess of $75,000, exclusive of interest and costs.

(Exhibit A, pp. 2, 4). Therefore, the amount in controversy exclusive of interest and

costs is greater than $75,000, the jurisdictional threshold required by 28 U.S.C.

§1332(a). Further, Defendants’ removal to this Court is timely because it is within

the thirty (30) days of the date Plaintiff provided notice that the amount in

controversy is in excess of $75,000, exclusive of interest and costs.



                                         2
Case 1:21-cv-00687-TWP-DML Document 1 Filed 03/22/21 Page 3 of 4 PageID #: 3




      11.   Attached hereto as Exhibit A are complete copies of the Plaintiff’s

Responses to Requests for Admissions.

      12.   Attached hereto as Exhibit B is a complete copy of the documents on

file with the Marion Superior Court 10 as of the date of this filing of this Notice of

Removal.

      13.   Attached hereto as Exhibit C is a separate copy of Plaintiff’s Complaint

filed on November 28, 2020.

      14.   Attached hereto as Exhibit D is the current Marion Superior Court 10

docket.

      15.   Upon receiving a file-marked copy of this Notice of Removal,

Defendants will serve the same upon Plaintiff and also file a copy with the Clerk of

the Marion Superior Court 10.



                                              Respectfully submitted,

                                              WHITTEN LAW OFFICE

                                              s/Christopher R. Whitten
                                              Christopher R. Whitten/20429-49
                                              Matthew K. Phillips/28724-49
                                              Counsel for Defendants




                                          3
Case 1:21-cv-00687-TWP-DML Document 1 Filed 03/22/21 Page 4 of 4 PageID #: 4




                            CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties by operation
of the Court’s electronic filing system. Parties may access this filing through the
Court’s system.

Nathan D. Foushee, Esq.
KEN NUNN LAW OFFICE
nathanf@kennunn.com

                                               s/Christopher R. Whitten
                                               Christopher R. Whitten

WHITTEN LAW OFFICE
6801 Gray Road, Suite H
Indianapolis, IN 46237
PH: 317-362-0225
Fax: 317-362-0151
cwhitten@indycounsel.com
mphillips@indycounsel.com




                                           4
